The defendant moved to set aside an execution, on the ground of its payment before execution issued, and produced a receipt in full, given by the plaintiff, who alleged that the receipt had been obtained by fraud. The court were at first inclined to disregard on this motion the plaintiff’s allegations, but, after consideration, directed the motion to lie over until the next special term, so that a cross-motion might be made by the plaintiff for leave to proceed on the execution, the defendant having liberty to answer. The costs of the present motion to abide the event of the plaintiff’s motion.